Citation Nr: 1341009	
Decision Date: 12/12/13    Archive Date: 12/20/13

DOCKET NO.  13-03 376	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a respiratory disorder, to include chronic obstructive pulmonary disease (COPD).  

2.  Entitlement to service connection for psychiatric disability other than PTSD, to include generalized anxiety disorder and recurrent depression.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. Fussell, Counsel


INTRODUCTION

The Veteran had active service in the U.S. Navy from July 1955 until released to inactive duty in March 1959.  

This appeal to the  Board of Veterans' Appeals (Board) arose from a September 2010 decision in which the RO denied service connection for unspecified residuals of cold injury, COPD, and a generalized anxiety disorder.  The Veteran initiated this appeal by filing a notice of disagreement (NOD) in October 2010 as to each claim denied, specifically citing  generalized anxiety disorder (GAD), COPD, and cold injury sequela.  

In a January 15, 2013, rating decision ,the RO granted service connection for residuals of cold injuries of each hand and each foot, and assigned an initial 30 percent rating for each; as well as granted service connection for bilateral hand and foot degenerative joint disease (DJD) which was assigned an initial 10 percent rating.  This action resolved the claim for service, and the Board points out that the Veteran has not disagreed with any initial ratings or effective dates assigned. 

After issuance of a January 15, 2013, statement of the case (SOC) addressing the denials of service connection for COPD and GAD, the Veteran  filed a substantive appeal via a VA Form 9, Appeal to the Board of Veterans' Appeals, later that month.  The Board notes that, on its face, the VAF 9 indicates that the Veteran was appealing the denial of service connection for his lung disease.  However, in a Statement in Support of Claim also dated and filed in January 2013 (at the same time as his VAF 9), he referenced his generalized anxiety disorder.  Interpreting such statement in the light most favorable to the Veteran, the Board accepts this statement as expressing an intent to perfect an appeal to the denial of service connection for GAD, as well; hence, it serves as a timely-filed substantive appeal as to that issue.   

In August 2013, the Veteran testified during a hearing before the undersigned Veterans Law Judge in Washington D. C.   During the hearing, the undersigned VLJ agreed to advance the Veteran's appeal on the Board's docket, and the appeal has been so advanced, pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2002) and 38 C.F.R. § 20.900(c) (2012). 

In addition to the paper claims file, there is a paperless, electronic (Virtual VA) folder associated with the Veteran's appeal, a review of which does not reveal any additional documents pertinent to the present appeal with the exception of a hearing transcript, and VA's electronic (CAPRI) records which were entered in  Virtual VA on January 15, 2013, and which were considered by the RO in the January 15, 2013 SOC)  

The Board's decision on the claim for a pulmonary/respiratory disorder, to include COPD, is set forth below.  The claim for service connection for psychiatric disability other than PTSD, to include GAD, is addressed in the remand following the order; this matter is being remanded to the RO, via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the Veteran when further action, on his part, is required.  

As a final preliminary matter, the Board notes that, during the Board hearing, the Veteran submitted a July 2013 statement from Dr. M. V. which indicates that the Veteran's service-connected disorders have caused, inter alia, hypertension.  In October 2013 the Veteran claimed entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  He also claimed service connection for residuals of surgical excision of squamous cell carcinoma of the tonsils in October 2011 (claimed as due to ingestion of toxic water at Camp Lejeune in 1969 and 1970 and in-service sun exposure on the USS Cleveland while in the waters off of Vietnam); a temporary total rating based on hospitalization or convalescence, or both, for this surgery; right should impingement syndrome due to the tonsillar surgery; for residuals of excision of the left kidney in April 2012 (claimed as due to ingestion of toxic water at Camp Lejeune); and a temporary total rating based on hospitalization or convalescence, or both, for left kidney excision.  He has not clarified whether the surgeries for cancer of his tongue and left kidney were performed at a VA or authorized by VA.  While these matters have been raised, they have not been adjudicated by the RO.  Therefore, the Board does not have jurisdiction over them, and they are referred to the RO for appropriate action. 


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim for service connection for a respiratory disorder, to include COPD, has been accomplished.. 

2.  A chronic respiratory disorder, to include COPD, is not demonstrated by competent evidence.  


CONCLUSION OF LAW

The criteria for service connection for pulmonary/respiratory disorder, to include COPD, are not met.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.102, 3.303, 3.304 (2012).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2012)) includes enhanced duties to notify and assist claimants for VA benefits. VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2012). 

By letter dated in June 2010, prior to the initial adjudication of the claim the RO advised the Veteran of the evidence needed for claim substantiation as to the claim for service connection for a pulmonary/respiratory disorder, including COPD.  That is, he was informed that evidence was needed of the existence of current disability, in-service disability, and a nexus between the two.  38 U.S.C.A. § 5103(a).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  That letter also explained what evidence VA would obtain or assist in obtaining and what information or evidence the claimant was responsible for providing.  38 U.S.C.A. § 5103(a).  The letter also informed the Veteran how disability ratings and effective dates were established.  

For a claim, as here, pending before VA on or after May 30, 2008, 38 C.F.R. § 3.159 was amended to eliminate the requirement that VA also request that the submission of evidence in the claimant's possession that might help in claim substantiation.  See 73 Fed. Reg. 23353 (Apr. 30, 2008).  

Regarding the duty to assist with respect to the claim for service connection for a pulmonary/respiratory disorder, including COPD, the RO obtained the Veteran's available service treatment records (STRs).  As to this, the report of the examination for separation from service was not obtained.  However, there is no contention that the separation examination actually detected or found any respiratory disability.  Also on file are VA treatment records, and private clinical records.  Also, contained in Virtual VA and considered in connection with the appeal is the transcript of the August 2013 Board hearing, along with various written statements provided by the Veteran and by his representative, on his behalf.  

As for the Board hearing, it is noted that in  Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that a presiding VLJ fully explain the issues and suggest the submission of evidence that may have been overlooked.  ).  Here, questioning at the hearing focused on the elements for claim substantiation.  Moreover, neither the Veteran nor representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) nor have they identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary for claim substantiation and the Veteran, via testimony, demonstrated actual knowledge of the elements necessary for claim substantiation.  

Thus, the Board finds that, consistent with the holding in Bryant v. Shinseki, 23 Vet. App. 488 (2010), the undersigned complied with the duties set forth in 38 C.F.R. § 3.103(c)(2), and that the hearing was  legally sufficient.

The Veteran was provided a VA pulmonary examination in January 2013 with respect to the claim for service connection for a respiratory disability.  That examination found that he had no respiratory disease.  At the hearing, it was requested and agreed that the Veteran would be given an additional 60 days to obtain and submit the results of recent testing in support of his claim.  However, no such test results were submitted.  Also with respect to the January 2013 VA examination, at the hearing it was indicated by the Veteran's service representative that the holding in Clemons required consideration of any potential respiratory disorder.  However, the undersigned noted that the holding in Clemons, did not necessarily mean that the VA examination was inadequate.  Since that 2013 VA pulmonary examination found no chronic respiratory disorder, of any kind, and since no additional supporting evidence was submitted after the hearing, the Board finds that the 2013 VA pulmonary examination is adequate for adjudicating the claim.  

Therefore, as there is no indication or allegation that other relevant evidence remains outstanding, the Board finds that the duty to assist has been met.  38 U.S.C.A. § 5103A.  


II.  Analysis

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Such a determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); see also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Such a determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303(d). 

Certain chronic diseases shall be presumed to have been incurred in service if manifested to a compensable degree within a prescribed period post service (10 percent and one year, respectively, for a psychosis), even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a). 

With chronic disease shown as such in service (or within the presumptive period under § 3.307) so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributed to intercurrent causes.  Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is questioned.  When the fact of chronicity in service is not adequately supported, then the showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).   

The United States Court of Appeals for the Federal Circuit has recently that the provisions of 38 C.F.R. § 3.303(b) relating to establishing service connection on the basis of  continuity of symptomatology in lieu of a medical nexus opinion is limited to disorders explicitly recognized as chronic under 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

The Veteran's DD 214 shows that his training during service included that pertaining to engines, hydraulics, and welding of aircrafts.  

Service personnel records show that in January 1959 the Veteran was transferred to the U.S.S. Shangri La in connection with aircraft carrier trials for about 2 weeks.  In January 1959 it was noted that he had participated in training flights while attached to the Flight Test Division at the U.S. Naval Air Station at Patuxent River, Maryland.  

The May 1955 examination for entrance into active service, as well as an adjunct medical history questionnaire, was negative for respiratory or psychiatric disability.  The remainder of the Veteran's STRs are also negative for respiratory or psychiatric disability.  The report of the examination for separation from active service is not on file.  

VA electronic medical, CAPRI, records show that on December 15, 2010, it was reported that the Veteran had a history of a diagnosis of COPD by spirometry.  He had been tobacco free for 40 years.  He used Albuterol, as need.  His medication management included medications for PTSD and a depressive disorder, NOS.  In June 20, 2012, it was reported that he had a history of COPD and that he had had a nasal septoplasty in about January 2012.  A sleep study had revealed mild obstructive sleep apnea.  His active problems included COPD and he was on medical management for PTSD.  

On VA pulmonary examination in January 2013 the Veteran's claim file and medical records were reviewed.  A physical examination was done.  Chest X-rays revealed no active cardiopulmonary disease.  It was opined that it was less likely than not that the claimed COPD was due to asbestos exposure as an aircraft mechanic.  It was noted that the STRs were negative for COPD.  The chest X-rays and pulmonary function testing on the current examination were normal and did not constitute clinical evidence of COPD or asbestosis.  Although the Veteran reported that he had been diagnosed with COPD and had been given a prescription inhaler, the current chest X-rays and pulmonary function testing, and a physical examination, did not reveal any clinical evidence of COPD.  

During the Board hearing, the Veteran testified as to his belief that in-service exposure to various fluids, gases, fuels, chemical, and exhaust in his work in aircraft without any protection, and to which he was not exposed after service, caused a chronic pulmonary disability.  He testified that he had been given a rescue inhaler by VA for pulmonary disease which he had been told was a restrictive lung disease (not COPD).  

Considering the pertinent evidence in light of the governing legal authority, the Board finds that the claim for service connection must be denied.

In this case, as indicated above, competent, persuasive evidence simply does not establish that the Veteran currently suffers from a chronic respiratory disability, or that he has suffered from a chronic respiratory disability at any time pertinent to the claim.  Significantly, the recent VA examination in 2013 specifically found that the Veteran he did not have COPD.  Moreover, that examiner gave no indication that the Veteran had any respiratory disability of any kind.  

The Board is aware that VA clinical records indicate that the Veteran had purportedly been diagnosed with COPD and that VA has prescribed medication for his respiratory complaints.  However, the fact that the Veteran's own reported medical history may appear in his records does not establish competent evidence of the claimed disability.  See LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  Even if such notations are based upon an actual, prior history of COPD, such do not provide evidence of existence of COPD at any point pertinent to this appeal.  As noted, the only contemporaneous medical evidence on this point weighs against the claim.  Significantly, moreover, neither the Veteran nor his representative has presented nor identified any medical evidence or opinion establishing that the Veteran, in fact, currently suffers from chronic pulmonary/respiratory disability.  

As for the Veteran's own assertions, the Board acknowledges that the Veteran is competent to testify about matters observed or within his personal knowledge, o include the occurrence of an injury, or symptoms perceived through one of the five senses.  See 38 C.F.R. § 3.159(a)(2).  See also Barr v. Nicholson, 21 Vet. App. 303 (2007); Charles v. Principi, 16 Vet. App. 370, 374 (2002).  However, a layperson is generally not capable of opining on matters requiring medical knowledge.  See, e.g., Bostain v. West, 11 Vet. App. 124, 127 (1998); Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  Here, the diagnosis of current COPD or other chronic, pulmonary/respiratory disability is complex in nature, and is based on internal processes not observable to the human eye; hence, questions of diagnosis and etiology of such disabilities are only within the province of individuals with special knowledge, training, and experience.  See Kahana v. Shinseki, 24 Vet. App. 428, 433, 438 (2011); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  As the Veteran is simply not shown to have such special knowledge, training, and experience , his assertions as to matters of diagnosis or medical etiology in this appeal have no probative value.  

The Board emphasizes that Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in disability.  See 38 U.S.C.A. § 1110.  Thus, where, as here, competent, probative  evidence does not establish that the Veteran has the disability for which service connection is sought, there can be no valid claim for service connection-on any basis.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  In the instant case, the claim for service connection for a pulmonary/respiratory disability, including COPD, must be denied because the first essential criterion for a grant of service connection -evidence of a current disability upon which to predicate a grant of service connection-has not been met. 

In reaching the conclusion to deny the claim, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, as no competent, persuasive evidence supports the fundamental matter of current disability, a required element of the claim, that doctrine is not for application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). 


ORDER

Service connection for a respiratory disorder, to include COPD is denied. 


REMAND

The Board's review of the claims file reveals that further RO action on the remaining claim on appeal is warranted.

In a July 2010 statement, Dr. L. Y indicated that the Veteran has anxiety due to his stressful in-service work and had had anxiety since then, and that he had used alcohol to self-medicate.  Further, the statement of Dr. M. V. indicates that the Veteran has a generalized anxiety disorder and recurrent depression which are due to his declining health.  While VAOPT records show that the Veteran has multiple nonservice-connected disabilities, which undoubtedly impair his health, that physician specifically referred to disabilities of the Veteran's extremities as causing such impairment.  As noted, the Veteran is now service-connected for cold injury residuals of each hand and each foot, as well as DJD of each hand and each foot.  While Dr, L.Y. seems to relate the Veteran's psychiatric disability to service, the statement of Dr. M. V. suggests that service-connected disabilities may have caused, or perhaps aggravated, current chronic psychiatric disability.   

No medical opinion has been obtained in connection with the psychiatric disability claim.  However, given the above, the Board finds that medical examination to obtain a more definitive medical opinion as to the nature and etiology of any current psychiatric disability other than PTSD-based on full consideration of the Veteran's  documented history and assertions, and supported by clearly-stated rationale-would be helpful in resolving the claim remaining on appeal.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Prior to arranging for the Veteran to undergo examination, to ensure that all due process requirements are met, and the record is complete, the RO should undertake appropriate action to obtain and associate with the claims file all outstanding, pertinent records. 

As for VA records, the Veteran has recently reported having had additional VAOPT psychiatric treatment at the Port Richey VA Mental Health Clinic; however, records from that facility are dated up to May 2010. Hence, the RO should obtain all outstanding records from the identified facility.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998) and Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (holding that VA medical records are considered constructively of record).  The RO should follow the current procedures prescribed in 38 C.F.R. § 3.159(c) as regards requests for records from Federal facilities.  

The RO should also give the Veteran another opportunity to provide information and/or evidence pertinent to the claim remaining on appeal, explaining that that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2002); but see also 38 U.S.C.A. § 5103(b)(3) (West Supp. 2013) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).  The RO should specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, any pertinent, outstanding private records-to include records of treatment for alcoholism dating back approximately 20 years. 

Thereafter,  he RO should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2013).  

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2012).  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full compliance with the duties imposed by the VCAA.  Hence, in addition to the actions requested above, undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claim remaining on appeal. 

Accordingly, this matter is hereby REMANDED for the following action:

1.  Obtain from the Port Richey VA Mental Health Clinic and any other pertinent VA facility(ies) all records of mental health evaluation and/or treatment of the Veteran. Follow the procedures set forth in 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities.  All records/responses received should be associated with the claim files.  

2.  Send to the Veteran and his representative a letter requesting that the Veteran provide information and, if necessary, authorization, to obtain any additional evidence pertinent to the claim on appeal.  This should specifically include information as to the places, sources, and inclusive dates of treatment, counseling, evaluation or observation for alcohol abuse.  

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).  

3.  f the Veteran responds, assist him in obtaining any additional evidence identified following the current procedures set forth in 38 C.F.R. § 3.159.  All records and responses should be associated with the claims files.  If any records sought are not obtained, notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe any further actions(s) to be taken.  The records obtained should be associated with the claims files.  

5.  After all records and/or responses from each contacted entity have been associated with the claims file, arrange for the Veteran to undergo VA mental disorders examination, by a psychiatrist or psychologist, at a VA medical facility.

The entire claims file, to include a complete copy of this REMAND, must be made available to the individual designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented medical history and assertions.

The examiner should clearly identify all current psychiatric disorders (other than PTSD), to include generalized anxiety disorder and recurrent depression.

Then, with respect to each such diagnosed disorder, the examiner should  render an opinion, consistent with sound medical principles, as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the disability (a) had its onset during service, or is otherwise medically related to service; or, if not (b) was caused or is aggravated (worsened beyond natural progression) by service-connected disabilities.  If aggravation due to service-connected disabilities is found, the examiner should attempt to quantify the degree of additional disability resulting from aggravation. 

In rendering the requested opinion, the examiner must consider and discuss all pertinent medical and lay evidence, to include the statements of Drs. M. V. and L. Y.(referenced above), as well as the Veteran's own assertions.

All examination findings, along with complete rationale for the conclusions reached, should be set forth in the report.

6  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).  

8.  After completing the requested actions, and any additional notification and/or development deemed warranted (to include obtaining any further opinion, if appropriate), adjudicate the remaining claim on appeal in light of all pertinent evidence (particularly, that added to the claim file.

9.  If the claim remains denied, furnish to the Veteran and his representative an appropriate supplemental statement of the case that includes clear reasons and bases for all determinations, and afford them an appropriate period of time for response before the  claims file is returned to the Board.

The purpose of this REMAND is to afford due process and to accomplish a further adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).  The RO is reminded that this appeal has been advanced on the Board's docket.



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


